Citation Nr: 1047734	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 
1958.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. §20.900(c) (2010).  38 U.S.C.A. §7107(a)(2) 
(West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2006, the Veteran was granted service connection by 
the RO for bilateral hearing loss with an evaluation of zero (0) 
percent, effective August 18, 2005.  The RO's decision was based 
upon an August 2006 VA audiological examination whereby the VA 
examiner indicated that it was likely that the Veteran's hearing 
loss was related to noise exposure during service.

The August 2006 audiological examination report shows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
80
90
LEFT
15
50
80
80

The right ear average puretone threshold was 58 decibels.  The 
left ear average puretone threshold was 56 decibels.  Speech 
recognition was 88 percent in both the right and left ears.

The Veteran was examined again by the VA in March 2007, and once 
again, the audiological examination report shows bilateral 
hearing loss for VA purposes:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
90
95
LEFT
20
45
85
85

The right ear average puretone threshold was 64 decibels.  The 
left ear average puretone threshold was 59 decibels.  Speech 
recognition was 84 percent in the right ear and 88 percent in the 
left ear.  The Board believes it worth noting that the Veteran's 
hearing in his right ear worsened in the period between 
examinations from August 2006 to March 2007 insofar as the 
average puretone threshold increased from 58 decibels to 64 
decibels.

The Veteran has not been examined by the VA since March 2007 and 
VA treatment records indicate that in November 2009, the Veteran 
reported that his right ear felt "stopped up" and that his 
hearing had decreased.  

Based on the foregoing, the Veteran was provided audiological 
examinations by the VA in August 2006 and March 2007.  However, 
the Veteran's November 2009 VA treatment records indicate that 
the Veteran reported his hearing had gotten worse since his last 
VA examination in March 2007.  Where the evidence of record does 
not reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Re-examination will be requested whenever 
VA determines that there is a need to verify either the continued 
existence or the current severity of a disability.  See 38 C.F.R. 
§3.327(a) (2010).

Therefore, given both the length of time since the Veteran's last 
VA examination (nearly four years) and the Veteran's indication 
in the VA treatment records that his disability is worsening, the 
Board finds that a contemporaneous and thorough VA audiological 
examination should be conducted to determine the current severity 
of the Veteran's bilateral hearing loss.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§3.158 & 3.655 (2010).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. §20.900(c) (2010).  Expedited 
handling is requested.)

1. The Veteran should be scheduled for a VA 
audiological examination to ascertain the 
current level of disability of his service-
connected bilateral hearing loss.  All 
necessary studies or tests are to be 
accomplished.  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
report of examination should include a 
complete depiction of the current state of 
the Veteran's disability, including fully 
describing any functional effects caused by 
his hearing disability.

2.  Once the above action has been 
completed, the claim for increase should be 
readjudicated in light of all the evidence 
of record.  If any benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be provided with a 
fully responsive Supplemental Statement of 
the Case and afforded the requisite 
opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. §7252 (West Supp. 2010), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) 
(2010).

